Citation Nr: 0814261	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-38 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for general anxiety 
disorder, not otherwise specified, to include as secondary to 
service-connected hemorrhoids with impairment of rectal 
sphincter control.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1958 to April 
1960.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In January 2005, the veteran cancelled a hearing at the San 
Juan RO scheduled for that month.  The veteran has not 
requested that the hearing be rescheduled.  Therefore, his 
request for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.702 (e) (2007).

The veteran's appeal was previously before the Board in 
February 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDING OF FACT

General anxiety disorder is not etiologically related to 
service or service-connected disability.


CONCLUSION OF LAW

General anxiety disorder was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2007).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Analysis

The veteran does not contend, nor does the evidence show, 
that his generalized anxiety disorder was incurred or 
aggravated during active military service.  He contends that 
his generalized anxiety disorder is directly attributable to 
his service-connected disability of hemorrhoids with 
impairment of rectal sphincter control.  Specifically, the 
veteran claims that since his unsuccessful hemorrhoid surgery 
in service, he has suffered from loss of sphincter control, 
which has caused him to experience insecurity, anxiety, 
depression and anger.  See October 2004 statement.

In this case, no competent evidence indicates that 
generalized anxiety disorder had its onset in service or was 
manifest to a compensable degree within one year of 
separation.  

Treatment records from the VA Medical Center in San Juan 
dating from 2001 show that the veteran had been diagnosed and 
treated for a generalized anxiety disorder, not otherwise 
specified.  An October 2003 letter from the veteran's private 
physician, C. H. Torres, indicates that the veteran had been 
diagnosed with nervous conditions.  A May 2004 opinion from 
H. L. Torres, MD contains a diagnosis of major depression 
generalized.  The report of a February 2004 VA examination 
contains a diagnosis of anxiety disorder, not otherwise 
specified, and the April 2005 VA examination report contains 
a diagnosis of anxiety reaction.

The competent evidence of record does not indicate that the 
veteran's generalized anxiety disorder was caused, in whole 
or in part, by the veteran's service-connected hemorrhoids 
with impaired rectal sphincter control.

The February 2004 VA examiner opined that the veteran's 
anxiety disorder is not due to his service-connected 
condition and was not aggravated by his service-connected 
condition.  In reaching this conclusion, the examiner noted 
that there is no evidence in the veteran's clinical history 
and mental status examination indicating that the veteran's 
anxiety disorder was precipitated or aggravated by his 
service-connected hemorrhoids with impairment of rectal 
sphincter control.  The examiner also specifically noted that 
there is no evidence in the veteran's psychiatric treatment 
notes from August 1999 to October 2003 of any type of 
complaint regarding the veteran's gastrointestinal problems 
or hemorrhoids precipitating any type of psychiatric symptom.  

In a March 2005 VA opinion, a two-psychiatrist board, after 
reviewing the October 2003 statement from Dr. C.H. Torres, 
the May 2004 statement from Dr. H. Torres, VA treatment 
records dated from August 2002 to February 2005, and the 
February 2004 VA examination report, opined that there is no 
objective evidence to establish that the veteran's anxiety 
disorder is the direct physiological consequence of his 
service-connected medical condition.  The opinion also noted 
that there is no objective evidence to establish that the 
veteran's anxiety disorder was precipitated by the medical 
condition acting as a psychosocial stressor and therefore, 
the veteran's anxiety disorder is not caused by or a result 
of his service-connected hemorrhoids with impairment of 
rectal sphincter control.

In an August 2006 VA opinion, the examiner, after reviewing 
the veteran's entire C-file, opined that there is no basis to 
sustain any relationship/etiological, causal or otherwise, 
between the veteran's service-connected hemorrhoids as the 
cause for development of an anxiety disorder.  The examiner 
noted that when making his initial claim for service 
connection for mental disorder and when evaluated during VA 
examinations subsequent to his initial claim, the veteran did 
not claim that his hemorrhoids were the origin or cause of 
his nervous condition.  Instead, the examiner noted that the 
veteran reported different GI symptoms, including rectal 
bleeding as being increased when he was under stress or 
excessively anxious, and based on these symptoms, he was 
diagnosed as having a psychopysiological GI reaction.  The 
examiner also noted that on different occasions, the veteran 
reported experiencing occasional nervousness since childhood 
and gastrointestinal problems before entering military 
service.  See 1957 Quadrennial Examination, April 1958 
Induction Examination and December 1962 GI Examination.  

In March 2007, the same physician who provided the August 
2006 opinion opined that there is no evidence of aggravation 
of the veteran's mental disorder that is related to his 
present service-connected condition.  The examiner again 
noted that the veteran's treatment records show that the 
complaints given by the veteran have been mostly of how his 
gastrointestinal system reacted when he became anxious, 
nervous or tense for any given reason, and that is why the 
diagnosis established in all of his initial psychiatric 
examinations was that of a psychophysiologic GI reaction, 
referred to in the currently used DSM IV Manual as 
psychological factors affecting medical condition.  This 
means that the veteran's nueropsychiatric condition will 
affect/increase/aggravate his gastrointestinal symptoms.  The 
examiner also noted that there is practically no mention in 
the progress notes of any complaints made by the veteran in 
relation to his service-connected condition of hemorrhoids, 
and even less mention of fecal incontinence which he has 
referred to in the VA examinations.  Finally, the examiner 
noted that the VA outpatient psychiatric treatment records 
show that there has been no significant change or any 
evidence of aggravation of the veteran's condition of anxiety 
that is related to his hemorrhoids.  Instead, the veteran's 
treatment has been maintained mostly unchanged and the notes 
reflect more on family-related issues and the veteran's 
loneliness because of his lack of a female companion or 
girlfriend.

In support of his claim, the veteran has submitted the above-
referenced October 2003 statement from C.H. Torres, MD, in 
which Dr. Torres states that the veteran has several 
gastrointestinal conditions that interfere with his daily 
life activities and aggravate his nervous conditions.  In 
addition, he has submitted the afore-mentioned May 2004 
opinion from Dr. H.L. Torres, in which Dr. Torres opines that 
the veteran's major depression is related and secondary to 
his anal condition.  The Board also notes that the April 2005 
VA examiner opined that the veteran's diagnosed anxiety 
reaction is secondary to his service-connected hemorrhoids 
with impaired rectal sphincter control.  The Board finds that 
the medical opinions of C.H. Torres, MD and H.L. Torres, MD 
are of minimal probative value because the physicians did not 
provide a rationale for their opinions.  Nor did they 
indicate what records, if any, they had reviewed.  Because 
they did not include the basis for their opinions, the Board 
is unable to evaluate them and to assign it more than minimal 
probative weight.  The Board also finds the April 2005 VA 
opinion to be of limited probative value because the examiner 
relied on the oral history reported by the veteran and did 
not provide a rationale for his opinion.

The only other evidence of a nexus between the veteran's 
current anxiety disorder and his service-connected 
hemorrhoids with impairment of rectal sphincter control is 
the veteran's statements, but this is not competent evidence 
of the alleged nexus since he does not have the medical 
expertise to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


The preponderance of the evidence is against the claim.  
Accordingly, the claim should be denied.  38 U.S.C.A. § 5107 
(West 2002).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The record reflects that in January 2004, prior to the 
initial adjudication of the claim, and in April 2006, the 
veteran was provided with the required notice, to include 
notice that he submit any pertinent evidence in his 
possession.  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).


The veteran was provided the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the April 2006 letter, as well as subsequent 
documents.  The Board acknowledges that this was after the 
unfavorable rating decision that is the subject of this 
appeal, but concludes that the timing of the notice does not 
prejudice the veteran in this instance, as service connection 
has been denied.  Hence, matters concerning the disability 
evaluation and the effective date of an award do not arise 
here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
given appropriate VA examinations, and VA medical opinions 
were obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the denied 
claim.  The Board is also unaware of any such outstanding 
evidence.

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the veteran's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the veteran.


ORDER

Service connection for general anxiety disorder, not 
otherwise specified, to include as secondary to service-
connected hemorrhoids with impairment of rectal sphincter 
control is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


